Appleton, J.
The plaintiff, to establish his right to recover, read in evidence a deed of the demanded premises from the State, in which was reserved “ to actual settlers thereon, the right to perfect their title to such lands in the same manner as if this conveyance had not been made.”
It is in proof that the defendant, or those under whom he claims, commenced making a farm on the land in dispute, some thirteen or fourteen years ago, with the verbal consent of the Land Agent of the State, but without fixing any price for the land, or making any agreement whatsoever for its purchase. A verbal contract to purchase, being within the statute of frauds, c. 136, would not have been binding. But in this case, no contract, verbal or written, appears to have been made. The legal title to the demanded premises remained in the State until they were conveyed to the demand-ant. As against the State, the defendant had no legal right to perfect his title to these lands, for he had not entered into any contract, upon the performance of which, his title to the same was to become perfect. The demandant taking the title of the State, is bound to perform all its obligations. But as the defendant has no rights against the State, so he has none which can be set up in opposition to those of the demandant.
The intent of the parties to the deed is to be gathered from its language, and that neither protects nor recognizes the rights now claimed by the defendant. No principle is better established, than that parol evidence is not admissible to change or alter the meaning or effect of the reservation made in the conveyance under which the demandant derives his title.

Defendant defaulted.